Treat, C. J. We have no doubt about this case. It was held in Smith v. Eames, (3 Scam. 76,) that, if a juror has made up a decided opinion respecting the merits of the controversy, either from a personal knowledge of the facts, from the statements of the witnesses, from the relations of the parties, or from rumor, he is disqualified from trying the case, if challenged for cause. The rule was adhered to in the cases of Gardner v. The People, (3 Scam. 83); Vermum v. Harwood, (1 Gilm. 659); and Baxter v. The People, (3 Gilm. 368,) and must now be considered as the settled doctrine of this court. Applying this test to the present case, the jurors were clearly incompetent, and the court properly allowed the challenges for cause. Each of the jurors had formed a definite opinion, as to the guilt or innocence of the prisoner, based upon information as to the facts of the case, which he believed to be true. His opinion was of a positive, and not of a hypothetical character, tie would have entered the jury-box with a fixed opinion, as to the question to be determined, which would have controlled his action as a juror, unless the testimony disclosed a state of facts materially different from what he already believed them to be. The judgment is affirmed. Judgment affirmed.